Citation Nr: 0522769	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  05-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.  

The issue of entitlement to service connection for hearing 
loss was previously denied by a Department of Veterans 
Affairs (VA) rating decision of July 1995.  The veteran was 
notified of this determination and of his procedural and 
appellate rights by VA letter dated in August 1995; however, 
he did not appeal that decision within one year of the notice 
thereof, and that decision became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
July 2004, by the Nashville, Tennessee, Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hearing loss; the RO also denied 
service connection for tinnitus.  The veteran perfected a 
timely appeal of that decision.  

Although the RO, in its February 2005 statement of the case 
(SOC), determined that new and material evidence had been 
submitted to warrant reopening the veteran's claim for 
service connection for hearing loss, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (2001).  

In August 2005, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2004).  

The issues of entitlement to service connection for hearing 
loss and service connection for tinnitus are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will contact the veteran if additional action is 
required on his part.  


FINDINGS OF FACT

1.  By a rating decision in July 1995, the RO denied the 
veteran's claim for service connection for hearing loss; the 
veteran did not initiate an appeal of that determination 
within one year of the notification thereof.  

2.  Evidence added to the record since the August 1995 rating 
decision is new and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  Evidence received since the August 1995 RO rating 
decision, denying the veteran's claim of entitlement to 
service connection for hearing loss, is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claim in a letter dated in May 
2004.  He was also notified by the rating decisions of July 
1995 and July 2004; and the statement of the case dated in 
February 2005.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in the above-cited letter was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of the claims, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  All medical and other evidence cited by the veteran as 
relevant to his claim either has been obtained or, if not, is 
unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the National 
Records Processing Center (NPRC) in St. Louis, Missouri, 
which is a military records repository.  The NPRC indicated 
that the veteran's SMRs were destroyed in a fire at that 
facility in 1973.  The RO also obtained substantial VA 
records the veteran cited as supportive of his claim.  

In this regard, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Under 
the circumstances of this case, the Board finds that the 
intent and purpose of the VCAA were satisfied by the notice 
given to the veteran, and he was not prejudiced by any defect 
in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claims at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issue addressed in this decision have been fulfilled.  

II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for an organic brain disorder 
after August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Factual background.

The records reflect that the veteran served on active duty 
from January 1941 to June 1945.  His military occupational 
specialty was as a messenger.  He participated in three 
campaigns in the European theater, and he was awarded the 
Bronze Star Medal while a member of the 4th Infantry 
Division.  Regardless of multiple search requests, the RO has 
not been able to locate any service medical records for the 
veteran, and the records are presumed to have been destroyed 
in the fire at the NPRC in 1973.  A report from the Office of 
the Surgeon General for the year 1944 reflects treatment for 
lacerated wounds. 

The veteran's initial claim for service connection for 
hearing loss was received in October 1994.  In a statement 
dated in February 1995, the veteran reported that he suffered 
a concussion as a result of a bomb blast while stationed in 
Belgium in 1944; he stated that he developed some hearing 
loss instantly.  The veteran reported that his hearing loss 
had become progressively worse.

By a rating action of July 1995, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss.  
The veteran did not appeal that determination within one year 
of the notification thereof, and it became final.  

In May 2004 the veteran sought to reopen his claim of 
entitlement to service connection for hearing loss; he also 
requested service connection for tinnitus.  Submitted in 
support of his claim were VA treatment records, dated from 
November 2003 through August 2004, reflecting treatment for 
several disabilities, including hearing loss.  Following an 
audiological consultation in December 2002, the examiner 
reported an impression of binaural moderate to moderately-
severe sensorineural hearing loss.  In an addendum to the 
above examination, dated in August 2004, the VA audiologist 
stated "in view of the type of hearing loss and the reported 
history of combat-related noise exposure (bomb exploded in 
close proximity to patient and ears bled), it is at least as 
likely as not that this veteran's hearing loss and tinnitus 
may be related to his military service."  


IV.  Legal Analysis.

As noted above, in July 1995, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss.  
That determination was based on a finding that the available 
service medical records did not show any treatment for or 
diagnosis of a hearing problem; and, since there were no 
records showing that a hearing loss occurred in service, the 
claim was denied.  The veteran filed his current claim in May 
2004, seeking to reopen his claim of entitlement to service 
connection for hearing loss.  The law and regulations allow 
for reopening a claim, even if finality has attached, if new 
and material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

The evidence received after July 1995 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

The Board finds that the newly received medical records are 
both new and material.  The evidence associated with the 
claims file subsequent to the July 1995 decision includes VA 
treatment reports, and the veteran's own assertions.  
Significantly, those records indicate that the veteran has 
been receiving clinical attention for moderate to moderately-
severe sensorineural hearing loss, bilateral.  No such 
evidence was of record at the time of the prior denial in 
August 1985.  In addition, in an addendum dated in August 
2004, a VA audiologist concluded that it was at least as 
likely as not that the veteran's hearing loss may be related 
to his military service.  The new medical opinion was not 
previously of record and for the first time suggests that the 
veteran has bilateral hearing loss that may be related to 
noise exposure in service.  In this regard, the Board finds 
that the record contains new evidence, which raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  The benefit sought on 
appeal is granted to this extent.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.  The claim is granted to this extent.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Having determined that the veteran's claim of entitlement to 
service connection for hearing loss is reopened, VA has a 
duty to assist the veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 
2002).  

The Board also notes that the veteran's claims file contains 
documentation which verifies his status as a combat veteran.  
The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2003). "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
at 392.  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Significantly, the veteran had significant exposure to combat 
related noise as a member of a field artillery battalion.  
However, the Board finds that a well-reasoned medical opinion 
addressing the nature and etiology of the veteran's hearing 
loss, which is based upon consideration of the veteran's 
documented history and assertions, is needed to fully and 
fairly evaluate the claims on appeal.  See 38 U.S.C.A. 
§ 5103A (d).  In August 2004, a VA audiologist opined that 
the veteran's hearing loss and tinnitus may be related to his 
military service.  Such an opinion does not provide a 
sufficient basis to grant the claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992) (physician's "may or 
may not" statement speculative and insufficient to establish 
well-grounded claim).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The veteran should be scheduled for 
an examination to determine the severity 
and etiology of any hearing loss 
disability and tinnitus.  After reviewing 
the claims file and examining the 
veteran, the examiner should enter an 
opinion as to whether or not there is at 
least a 50 percent probability or greater 
that the veteran's defective hearing 
and/or tinnitus began during his military 
service or is related to noise exposure 
during such service.  If a determination 
can not be made without resort to 
speculation, that matter should also be 
set forth in the claims folder.  

2.  Thereafter, the AMC or RO should 
review the record and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


